Wright, J.
I. Complainants appeal from the order of the District Court dissolving an injunction obtained by them to stay the sale of certain real estate under a trust deed. The action of the court was warranted by the following cases: Stringham v. Brown, 7 Iowa 33; Sloan v. Coolbaugh, 10 Ib. 31; Johnson, v. Triggs, 4 G. Greene, 99; Freeman v. Fleming, 5 Ib. 461, and Mohn v. Stoner, ante. And see Story on Cont. section 635; 5 Johns. Ch. 122; 18 Conn. 18; Story’s Eq. Jur. section 301 and note 1.
II. An offer to pay a particular sum of money, without producing the same, as provided for in section 1816, Rev. of 1860, must be in writing. If not in writing, the necessity, as a general rule, for such production is not dispensed with.
III. As to when this court will interfere with the discretion exercised by the court below, in dissolving or continuing. *245an injunction, see Shricker v. Field, 9 Iowa, 366.
Decree affirmed.